Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 48, 57, and 66, the closest prior art Alonso teaches: A method / apparatus / non-transitory memory medium that comprises: 
	receiving, by a visualization processor, location data and sensor data for participants;
determining an impact indication for the participants based at least in part on the location data and the sensor data; 
determining, by the visualization processor, an impact location based on the impact indication, the location data, and sensor data for the participants; 
generating an impact visualization interface configured to visually indicate impact data associated with the impact indication; 
determining speed at impact data for the participants based at least in part on the location data and the sensor data; 
determining acceleration at impact data for the participants based at least in part on the location data and sensor data; and 
generating a first speed at impact indicator and a first acceleration at impact indicator for a one of the participants as part of the impact visualization interface.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715